                Case 20-51002-BLS          Doc 9     Filed 11/10/20     Page 1 of 3

                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

    In re:                                       )
                                                 )     Chapter 11
                            1
    OLD LC, INC., et al.,                        )
                                                 )     Case No. 19-11791 (BLS)
                                 Debtors.        )
                                                 )     (Jointly Administered)
                                                 )
                                                 )
   Official Committee of Unsecured Creditors )         Adversary Proceeding No. 20-51002
   of Old LC, Inc., et al., for and on behalf of )
   the estates of Old LC, Inc., et al.;          )
                                                 )
                                 Plaintiff,      )
v.                                               )
                                                 )
   Upfront V, LP, Breakwater Credit              )
   Opportunities Fund, L.P.; Upfront GP V,       )
   LLC; Mark Suster; Dana Kibler; Gregory        )
   Bettinelli; Saif Mansour; Aamir Amdani;       )
   Eric Beckman; Darrick Geant; and Joseph )
   Kaczorowski                                   )
                                                 )
                                 Defendant.      )
______________________________________ )

                       CERTIFICATION OF COUNSEL REGARDING
                       SCHEDULING OF OMNIBUS HEARING DATE

        The undersigned hereby certifies that the omnibus hearing date set forth on the proposed
order attached hereto was obtained from the Court.

Dated: November 10, 2020                       ROBINSON & COLE LLP

                                               /s/ Jamie L. Edmonson
                                               Natalie D. Ramsey (No. 5378)
                                               Jamie L. Edmonson (No. 4247)
                                               Mark A. Fink (No. 3946)
                                               1201 N. Market Street, Suite 1406
                                               Wilmington, Delaware 19801
                                                Telephone: (302) 516-1700
                                                Email: nramsey@rc.com
                                                       jedmonson@rc.com
                                                       mfink@rc.com

1
         The Debtors are the following four entities (the last four digits of their respective taxpayer
identification numbers, if any, follow in parentheses): Old LC, Inc. (7119), Old LC Holdings, Inc., Old
LCF, Inc., and Old LC Parent, Inc. The Debtors’ noticing address in these Chapter 11 cases is 3401
Pasadena Avenue, Los Angeles, CA 90031.
             Case 20-51002-BLS       Doc 9   Filed 11/10/20    Page 2 of 3


                                                   - and -

BRYAN CAVE LEIGHTON PAISNER                  BRYAN CAVE LEIGHTON PAISNER
LLP                                          LLP
Mark I. Duedall (No. 3346)                   Andrew J. Schoulder (Admitted pro hac vice)
Leah Fiorenza McNeill (Admitted pro hac      1290 Avenue of the Americas
vice)                                        New York, New York 10104-3300
1201 W. Peachtree Street, NW, 14th Floor     Telephone: (212) 541-2000
Atlanta, Georgia 30309-3471                  Facsimile: (212) 541-4630
Telephone: (404) 572-6600                    Email: andrew.schoulder@bclplaw.com
Facsimile: (404) 572-6999
Email: mark.duedall@bclplaw.com              Co-counsel to the Debtors and Debtors in
       leah.fiorenza@bclplaw.com             Possession
                Case 20-51002-BLS          Doc 9     Filed 11/10/20     Page 3 of 3

                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

    In re:                                       )
                                                 )     Chapter 11
    OLD LC, INC., et al.,2                       )
                                                 )     Case No. 19-11791 (BLS)
                                   Debtors.      )
                                                 )     (Jointly Administered)
                                                 )
                                                 )
   Official Committee of Unsecured Creditors     )     Adversary Proceeding No. 20-51002
   of Old LC, Inc., et al., for and on behalf of )
   the estates of Old LC, Inc., et al.;          )
                                                 )
                                   Plaintiff,    )
v.                                               )
                                                 )
   Upfront V, LP, Breakwater Credit              )
   Opportunities Fund, L.P.; Upfront GP V,       )
   LLC; Mark Suster; Dana Kibler; Gregory        )
   Bettinelli; Saif Mansour; Aamir Amdani;       )
   Eric Beckman; Darrick Geant; and Joseph       )
   Kaczorowski                                   )
                                                 )
                                   Defendant.    )
__________________________________________ )

                    ORDER SCHEDULING OMNIBUS HEARING DATE

        Pursuant to Del. Bankr. LR 2002-1(a), the Court has scheduled the following omnibus

hearing date in the above-captioned proceeding.

        December 16, 2020 at 10:15 a.m.




2
         The Debtors are the following four entities (the last four digits of their respective taxpayer
identification numbers, if any, follow in parentheses): Old LC, Inc. (7119), Old LC Holdings, Inc., Old
LCF, Inc., and Old LC Parent, Inc. The Debtors’ noticing address in these Chapter 11 cases is 3401
Pasadena Avenue, Los Angeles, CA 90031.
